EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bill Boshnick on 11/13/2020.

The application has been amended as follows: 
Please replace the entirety of the claims with the following-
1.  (Currently Amended) A monitoring apparatus that generates and outputs a monitoring moving image that results from superimposing a foreground image showing an activity situation of a moving object in a monitoring area onto a background image, the monitoring apparatus comprising:
	a processor;
	a memory in which an instruction is stored;
	a position information acquirer that detects a moving object from a moving image of the monitoring area and acquires position information on every moving object;
	a statistical information acquirer that performs temporal statistical processing on the position information acquired by the position information acquirer and acquires statistical information relating to a staying situation of the moving object in accordance with setting of a target period of time for the statistical processing;
	a first foreground image generator that generates a first foreground image that results from visualizing the statistical information acquired by the statistical information acquirer;
	a second foreground image generator that generates a second foreground image having a shape corresponding to an outline of an image area of the moving object at every predetermined point in time based on the position information acquired by the positional information acquirer; 
	a moving image output controller that generates and outputs the monitoring moving image that results from superimposing the first and second foreground images that are generated by the first and second foreground image generators, respectively, onto the background image at every predetermined point in time[[,]]; and
a display form regulator that relates to a display form of at least one of the first and second foreground images,
	wherein the position information acquirer, the statistical information acquirer, the first foreground image generator, the second foreground mage generator, , and the display form regulator are configured to execute the instruction of the processor, and
	wherein the display form regulator detects a confused state where the first and second foreground images are confused with each other, and changes the display form of at least one of the first and second foreground images in such a manner that the confused state is removed.

	2. (Canceled) 

	3. (Currently Amended) The monitoring apparatus according to claim 1,
	wherein, in changing the display form of at least one of the first and second foreground images, the display form regulator changes at least one among display elements that are a color, a pattern, a contour, and transmissivity and that determine the display form.

	4. (Original) The monitoring apparatus according to claim 1, further comprising:
	a display form setter that relates to the display form of at least one of the first and second foreground images,
	wherein the display form setter sets the display form of at least one of the first and second foreground images according to a user's input operation.

	5. (Original) The monitoring apparatus according to claim 4,
	wherein the display form setter guides the user's input operation relating to the display form in such a manner that a confused state where the first and second foreground images are confused with each other does not occur.

	6.  (Original) The monitoring apparatus according to claim 5,
	wherein, when setting the display form of at least one of the first and second foreground images, the display form setter limits candidates for the display form that are selectable by the user's input operation in such a manner that the confused state does not occur.

	7. (Original) The monitoring apparatus according to claim 4,
	wherein, in setting the display form of at least one of the first and second foreground images, the display form setter sets at least one among display elements that are a color, a pattern, a contour, and transmissivity and that determine the display form, according to a user’s input operation.

	8. (Original) The monitoring apparatus according to claim 1, further comprising:
	a background image generator that generates the background image from the moving image of the monitoring area,
	wherein the background image generator generates the background image in accordance with the setting of the target period of time, and
	wherein the moving image output controller superimposes the first foreground image onto the background image that is consistent with the first foreground image in terms of the target period of time.

	9. (Original) The monitoring apparatus according to claim 1, further comprising:
	a process condition setter that relates to a process that is performed in the statistical information acquirer,
	wherein the process condition setter sets the target period of time according to the user's input operation that arbitrarily designates the target period of time, and
	wherein, according to the user's input operation that arbitrarily designates a display point in time of the monitoring moving image, the moving image output controller generates and outputs the monitoring moving image at the designated display point in time.

	10. (Currently Amended) A monitoring system that generates and outputs a monitoring moving image that results from superimposing a foreground image showing an activity situation of a moving object in a monitoring area onto a background image, the monitoring system comprising:
	a camera that captures a moving image of the monitoring area; and
	multiple information processing apparatuses,
	wherein any one of the multiple information processing apparatuses includes
a processor;
	a memory in which an instruction is stored;
	a position information acquirer that detects a moving object from a moving image of the monitoring area and acquires position information on every moving object;
	a statistical information acquirer that performs temporal statistical processing on the position information acquired by the position information acquirer and acquires statistical information relating to a staying situation of the moving object in accordance with setting of a target period of time for the statistical processing;
	a first foreground image generator that generates a first foreground image that results from visualizing the statistical information acquired by the statistical information acquirer;
	a second foreground image generator that generates a second foreground image having a shape corresponding to an outline of an image area of the moving object at every predetermined point in time based on the position information acquired by the positional information acquirer; 
	a moving image output controller that generates and outputs the monitoring moving image that results from superimposing the first and second foreground image that are generated by the first and second foreground image generators, respectively, onto the background image at every predetermined point in time[[,]]; and
a display form regulator that relates to a display form of at least one of the first and second foreground images,
	wherein the position information acquirer, the statistical information acquirer, the first foreground image generator, the second foreground mage generator, , and the display form regulator are configured to execute the instruction of the processor, and
wherein the display form regulator detects a confused state where the first and second foreground images are confused with each other, and changes the display form of at least one of the first and second foreground images in such a manner that the confused state is removed.

	11. (Currently Amended) A monitoring system that generates and outputs a monitoring moving image that results from superimposing a foreground image showing an activity situation of a moving object in a monitoring area onto a background image, the monitoring system comprising:
	a camera that captures a moving image of the monitoring area; and
	an information processing apparatus,
	wherein any one of the camera and the information processing apparatus includes
	a position information acquirer that detects a moving object from a moving image of the monitoring area and acquires position information on every moving object;
	a statistical information acquirer that performs temporal statistical processing on the position information acquired by the position information acquirer and acquires statistical information relating to a staying situation of the moving object in accordance with setting of a target period of time for the statistical processing;
	a first foreground image generator that generates a first foreground image that results from visualizing the statistical information acquired by the statistical information acquirer;
	a second foreground image generator that generates a second foreground image having a shape corresponding to an outline of an image area of the moving object at every predetermined point in time based on the position information acquired by the positional information acquirer; 
	a moving image output controller that generates and outputs the monitoring moving image that results from superimposing the first and second foreground image that are generated by the first and second foreground image generators, respectively, onto the background image at every predetermined point in time; and
a display form regulator that relates to a display form of at least one of the first and second foreground images, wherein the display form regulator detects a confused state where the first and second foreground images are confused with each other, and changes the display form of at least one of the first and second foreground images in such a manner that the confused state is removed.

	12. (Currently Amended) A monitoring method of causing an information processing apparatus to perform processing that generates and outputs a monitoring moving image that results from superimposing a foreground image showing an activity situation of a moving object in a monitoring area onto a background image,
	wherein an instruction that is executed by a processor of the information processing apparatus and that is stored in a memory includes
	detecting a moving object from a moving image of the monitoring area and acquiring position information on every moving object,
	performing temporal statistical processing on the positional information and acquiring statistical information relating to a staying situation of the moving object in accordance with setting of a target period of time for the statistical processing,
	generating a first foreground image that results from visualizing the statistical information,
	generating a second foreground image having a shape corresponding to an outline of an image area of the moving object based on the position information at every predetermined point in time, 
	generating and outputting the monitoring moving image that results from superimposing the first and second foreground images onto the background image, at every predetermined point in time, and
detecting a confused state where the first and second foreground images are confused with each other, and changing a display form of at least one of the first and second foreground images in such a manner that the confused state is removed.

	13. (Previously Presented) The monitoring apparatus according to claim 1, wherein:
the first foreground image is a statistical information map image; and
the second foreground image is a mask image.

	14. (Previously Presented) The monitoring system according to claim 10, wherein:
the first foreground image is a statistical information map image; and
the second foreground image is a mask image.

15. (Previously Presented) The monitoring system according to claim 11, wherein:
the first foreground image is a statistical information map image; and
the second foreground image is a mask image.

	16. (Previously Presented) The monitoring method according to claim 12, wherein:
the first foreground image is a statistical information map image; and
the second foreground image is a mask image.










Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Mummareddy et al. teaches a monitoring apparatus that detects moving objects in a monitoring area and performs statistical analysis on the movement of the objects detected. Using this analysis it adjusts and generates images. Elfving et al. teaches a monitoring apparatus detecting moving objects and drawing outlines around them in a resultant image. Neither of these are deemed to teach “a display form regulator that relates to a display form of at least one of the first and second foreground images, wherein the display form regulator detects a confused state where the first and second foreground images are confused with each other, and changes the display form of at least one of the first and second foreground images in such a manner that the confused state is removed.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FARHAN MAHMUD/               Primary Examiner, Art Unit 2483